PD-0525-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                         Transmitted 6/8/2015 6:57:19 PM
                                                                          Accepted 6/11/2015 2:43:26 PM
                                         „T^ „^ „M„ .,_                                  ABELACOSTA
                                         NO. PD-0525-15                                          clerk
                  IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                        AUSTIN, TEXAS




                            CHRISTOPHER ALAN LEMASTER                           /^(iX&Q
                                                     APPELLANT                   [\^^\Z
         FILED IN                                                                ^         J&&—• ^
COURT OF CRIMINAL APPEALS                      X70                         .      .       „ ^ q*>\\
                                               VS.                               'frti^BPi^
       June 11, 2015
                                      THE STATE OF TEXAS
   ABELACOSTA, CLERK                          APPELLEE                                .    ,D»fJ




                            MOTION FOR EXTENSION OF TIME
         TO FILE APPELLANT'S PETITION FOR DISCRETIONARY REVIEW

        TO THE HONORABLE JUDGES OF SAID COURT:

               COMES NOW, CHRISTOPHER ALAN LEMASTER, Appellant, and

        files this Motion for Extension of Time to ,File Appellant's Petition for

        Discretionary Review, pursuant to Rules 10.5(b) and 68.2(c), Texas Rules of
         Appellate Procedure. In support of this Motion, Appellant would show the
         following:

                                                I.


               On April 8, 2015, the 4th Court of Appeals affirmed the trial court's
         judgment, in the case styled Christopher Alan LeMaster vs. State ofTexas, Cause
         No. 04-14-00344-CR.          No motion for rehearing or motion for en banc

       < reconsideration was filed.
                                         II.


      Appellant's Petition for Discretionary Review is currently due to be filed

on June 8, 2015. Counsel for Appellant requires an extension of thirty (30)

days within which to complete and file Appellant's Petition for Discretionary

Review in this cause. This is Appellant's second request for extension of time.

                                         III.


      Counsel was hired May 1, 2015, by Appellant to work on this matter.

Counsel for Appellant has worked diligently on Appellant's Petition for

Discretion Review since being hired, but has been, and will be, unable to complete

it by the current due date for the following reason:

       1. The week of May 4, 2015, and the week of May 11, 2015, Counsel for

Appellant had numerous, previously set, pretrial and trial settings in the county
and district criminal courts of Bexar County, Texas.

       2. The week of May 18, 2015, Counsel for Appellant was set, and

prepared, for jury trial in the case styled State of Texas vs. Jasmine Parra,
pending in County Court at Law No. 5 of Bexar County, Texas. Counsel for
Appellant also had numerous, previously set, pretrial settings in the county and
district criminal courts of Bexar County, Texas.

       3. The week of May 25, 2015, Counsel's office was closed in observance

of the Memorial Holiday on Monday, May 25, 2015; Counsel for Appellant was
also set, and prepared, for jury trial in the case styled State of Texas vs. Michael

Smith, pending in the 379th District Court of Bexar County, Texas, as co-counsel.

Counsel for Appellant also had numerous, previously set, pretrial settings in the

county and district criminal courts of Bexar County, Texas.

      4. The week of June 1, 2015, Counsel for Appellant was set, and prepared,

for jury trial in the case styled State of Texas vs. Joanna Garcia, pending in

County Court at Law 15, Counsel for Appellant also had numerous, previously

set, pretrial settings in the county and district criminal courts of Bexar County,

Texas.


         5. Counsel for Appellant was also involved in assisting with the research

and preparation of several appellate matters pending in Harris County, Texas.

         6. Counsel for Appellant has also worked diligently on the, investigation,

research, and preparation of the following, upcoming, post-conviction matters:

Ex parte Corey Farrow, Ex parte Alexander Gauthier, Ex parte Alexis
Rodriguez.

                                         VI.


         This request is not made for the purpose of delay, but rather this request

is made to allow counsel adequate time to prepare Appellant's Petition for

Discretionary Review. Appellant moves this Court for an order granting an
extension of thirty (30) days, or until July 8, 2015, for Appellant to submit the
Petition for Discretionary Review in this case.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court

for an order granting an extension of thirty (30) days, for Appellant to submit the

Petition for Discretionary Review in this case.

                                             Respectfully submitted,


                                                  /s/ Dan iel De La Garza
                                             DANIEL DE LA GARZA
                                             TBA No. 24077965
                                             1800McCullough
                                             San Antonio, Texas 78212
                                             Telephone: (210)263-1146
                                             Facsimile: (210)855-6274
                                             Email:Daniel.DeLaGarza@Me.com

                                             COUNSEL FOR APPELLANT,
                                             CHRISTOPHER ALAN LEMASTER
                      CERTIFICATE OF COMPLIANCE


      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 765 words.




                                               /s/ Daniel De La Garza
                                             DANIEL DE LA GARZA
                          CERTIFICATE OF SERVICE


      I hereby certify that a true and correct copy of the above and foregoing

Motion for Extension of Time to File Appellant's Brief was delivered via email

through eFile.TXCourts.gov, to the Bexar County District Attorney's Office, on

this the 8th day of June 2015.



                                            /s/ Daniel De La Garza
                                           DANIEL DE LA GARZA
                               NO. PD-0525-15
         IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                              AUSTIN, TEXAS




                   CHRISTOPHER ALAN LEMASTER
                                             APPELLANT


                                       VS.


                          THE STATE OF TEXAS
                                 APPELLEE




                                    ORDER



      It is the order of the Court that the foregoing Motion for Extension of Time

to File Appellant's Petition for Discretionary Review is GRANTED, and the
deadline for filing Appellant's Petition for Discretionary Review is extended to

July 8, 2015.

      SIGNED thisthe_         day of                    , 2015.




                                       JUDGE PRESIDING